4/18/2019
       Case                                                    Form17:21:01 Main Document Page 1 of 12
                   19-11043 Doc 4 Filed 04/18/19 Entered 04/18/19

      Fill in this information to identify your case and this filing:

       Debtor 1                    Gabriel                                     Ruiz
                                  First Name               Middle Name        Last Name

       Debtor 2                    Erika                    Y                  Ruiz
       (Spouse, if filing)        First Name               Middle Name        Last Name

       United States Bankruptcy Court for the:                         Eastern District of Louisiana
                                                                                                                                           ❑   Check if this is an
       Case number                                                                                                                             amended filing


     Official Form 106A/B
     Schedule A/B: Property                                                                                                                                            12/15
     In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
     think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
     information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
     Answer every question.


      Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

      1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
          ❑ No. Go to Part 2.
          ✔ Yes. Where is the property?
          ❑
          1.1     Debtors' principal residence                       What is the property? Check all that apply.         Do not deduct secured claims or exemptions. Put
                 Street address, if available, or other
                 description
                                                                     ✔ Single-family home
                                                                     ❑                                                   the amount of any secured claims on Schedule
                                                                     ❑ Duplex or multi-unit building                     D: Creditors Who Have Claims Secured by
                  42266 Blyth Ave.                                   ❑ Condominium or cooperative                        Property.
                                                                     ❑ Manufactured or mobile home                     Current value of the      Current value of the
                  Ponchatoula, LA 70454                              ✔ Land
                                                                     ❑                                                 entire property?          portion you own?
                 City                          State      ZIP Code   ❑ Investment property                                       $174,000.00              $174,000.00
                                                                     ❑ Timeshare                                       Describe the nature of your ownership interest
                  Tangipahoa
                 County
                                                                     ❑ Other                                           (such as fee simple, tenancy by the entireties, or
                                                                     Who has an interest in the property? Check one.   a life estate), if known.

                                                                     ❑ Debtor 1 only                                   Fee Simple
                                                                     ❑ Debtor 2 only
                                                                     ✔ Debtor 1 and Debtor 2 only
                                                                     ❑                                                 ✔ Check if this is community property
                                                                                                                       ❑
                                                                     ❑ At least one of the debtors and another            (see instructions)

                                                                     Source of Value:
                                                                     Purchase price December 2015



         If you own or have more than one, list here:

          1.2     Rental property, mortgage is in                    What is the property? Check all that apply.         Do not deduct secured claims or exemptions. Put
                  arrears                                            ✔ Single-family home
                                                                     ❑                                                   the amount of any secured claims on Schedule
                 Street address, if available, or other
                 description                                         ❑ Duplex or multi-unit building                     D: Creditors Who Have Claims Secured by
                                                                     ❑ Condominium or cooperative                        Property.
                  1732 Boat Launch Rd                                ❑ Manufactured or mobile home                     Current value of the      Current value of the
                                                                     ✔ Land
                                                                     ❑                                                 entire property?          portion you own?
                  Kissimmee, FL 34746                                ✔ Investment property
                                                                     ❑                                                           $270,000.00              $270,000.00
                 City                          State      ZIP Code   ❑ Timeshare                                       Describe the nature of your ownership interest
                  Osceola                                            ❑ Other                                           (such as fee simple, tenancy by the entireties, or
                 County                                              Who has an interest in the property? Check one.   a life estate), if known.

                                                                     ❑ Debtor 1 only                                   Fee Simple
                                                                     ❑ Debtor 2 only
                                                                     ✔ Debtor 1 and Debtor 2 only
                                                                     ❑                                                 ✔ Check if this is community property
                                                                                                                       ❑
                                                                     ❑ At least one of the debtors and another            (see instructions)
                                                                     Source of Value:
                                                                     Highest offer received when debtors tried to sell



     Official Form 106A/B                                                              Schedule A/B: Property                                                 page 1




https://app.jubileepro.com                                                                                                                                                     1/12
4/18/2019
       Case                                                     Form17:21:01 Main Document Page 2 of 12
                    19-11043 Doc 4 Filed 04/18/19 Entered 04/18/19

      Debtor 1                Gabriel                                                  Ruiz
      Debtor 2                Erika                       Y                            Ruiz                                                      Case number (if known)
                              First Name                  Middle Name                   Last Name



           1.3    Rental property, vacant, in arrears                      What is the property? Check all that apply.                           Do not deduct secured claims or exemptions. Put
                  Street address, if available, or other
                  description
                                                                           ✔ Single-family home
                                                                           ❑                                                                     the amount of any secured claims on Schedule
                                                                           ❑ Duplex or multi-unit building                                       D: Creditors Who Have Claims Secured by
                  1141 Don Caster Ct                                       ❑ Condominium or cooperative                                          Property.
                                                                           ❑ Manufactured or mobile home                                        Current value of the         Current value of the
                  Kissimmee, FL 34746                                      ✔ Land
                                                                           ❑                                                                    entire property?             portion you own?
                  City                            State       ZIP Code     ✔ Investment property
                                                                           ❑                                                                              $160,000.00                 $160,000.00
                                                                           ❑ Timeshare                                                          Describe the nature of your ownership interest
                  Osceola
                  County
                                                                           ❑ Other                                                              (such as fee simple, tenancy by the entireties, or
                                                                           Who has an interest in the property? Check one.                      a life estate), if known.
                                                                           ❑ Debtor 1 only                                                       Fee Simple
                                                                           ❑ Debtor 2 only
                                                                           ✔ Debtor 1 and Debtor 2 only
                                                                           ❑                                                                    ✔ Check if this is community property
                                                                                                                                                ❑
                                                                           ❑ At least one of the debtors and another                                (see instructions)
                                                                           Source of Value:
                                                                           Area sales/Zillow


           1.4    Las Vegas timeshare (The                                 What is the property? Check all that apply.                           Do not deduct secured claims or exemptions. Put
                  Grandview)
                                                                           ❑ Single-family home                                                  the amount of any secured claims on Schedule
                  Street address, if available, or other
                  description                                              ❑ Duplex or multi-unit building                                       D: Creditors Who Have Claims Secured by
                                                                           ❑ Condominium or cooperative                                          Property.
                  9940 S. Las Vegas Blvd                                   ❑ Manufactured or mobile home                                        Current value of the         Current value of the
                                                                           ❑ Land                                                               entire property?             portion you own?
                  Las Vegas, NV 89183                                      ❑ Investment property                                                                $0.00                        $0.00
                  City                            State       ZIP Code     ✔ Timeshare
                                                                           ❑                                                                    Describe the nature of your ownership interest
                  Clark                                                    ❑ Other                                                              (such as fee simple, tenancy by the entireties, or
                  County                                                   Who has an interest in the property? Check one.                      a life estate), if known.
                                                                           ❑ Debtor 1 only                                                       Time share
                                                                           ❑ Debtor 2 only
                                                                           ✔ Debtor 1 and Debtor 2 only
                                                                           ❑                                                                    ✔ Check if this is community property
                                                                                                                                                ❑
                                                                           ❑ At least one of the debtors and another                                (see instructions)
                                                                           Source of Value:
                                                                           Unable to sell at any price


      2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
         you have attached for Part 1. Write that number here.........................................................................................................   ➜       $604,000.00




     Official Form 106A/B                                                                         Schedule A/B: Property                                                                page 2




https://app.jubileepro.com                                                                                                                                                                           2/12
4/18/2019
       Case                                                     Form17:21:01 Main Document Page 3 of 12
                    19-11043 Doc 4 Filed 04/18/19 Entered 04/18/19

      Debtor 1                Gabriel                                                  Ruiz
      Debtor 2                Erika                      Y                             Ruiz                                                      Case number (if known)
                              First Name                  Middle Name                   Last Name




      Part 2: Describe Your Vehicles



      Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
      you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

      3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
           ❑ No
           ✔ Yes
           ❑
           3.1 Make:                                Toyota                Who has an interest in the property? Check one.                        Do not deduct secured claims or exemptions. Put
                                                    Highlander            ❑ Debtor 1 only                                                        the amount of any secured claims on Schedule
                Model:
                                                                          ❑ Debtor 2 only                                                        D: Creditors Who Have Claims Secured by
                                                    2008                  ✔ Debtor 1 and Debtor 2 only
                                                                          ❑                                                                      Property.
                Year:
                                                    160000
                                                                          ❑ At least one of the debtors and another                             Current value of the      Current value of the
                Approximate mileage:                                                                                                            entire property?          portion you own?
                Other information:
                                                                          ✔ Check if this is community property
                                                                          ❑                                                                                 $7,200.00                $7,200.00
                                                                              (see instructions)




          If you own or have more than one, list here:

           3.2 Make:                                Ford                  Who has an interest in the property? Check one.                        Do not deduct secured claims or exemptions. Put
                                                    F250                  ❑ Debtor 1 only                                                        the amount of any secured claims on Schedule
                Model:
                                                                          ❑ Debtor 2 only                                                        D: Creditors Who Have Claims Secured by
                                                    2012                  ✔ Debtor 1 and Debtor 2 only
                                                                          ❑                                                                      Property.
                Year:
                                                    100000
                                                                          ❑ At least one of the debtors and another                             Current value of the      Current value of the
                Approximate mileage:                                                                                                            entire property?          portion you own?
                Other information:
                                                                          ✔ Check if this is community property
                                                                          ❑                                                                                $12,025.00               $12,025.00
                                                                              (see instructions)




      4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
         Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           ❑ No
           ✔ Yes
           ❑
           4.1 Make:                                  Keystone            Who has an interest in the property? Check one.                        Do not deduct secured claims or exemptions. Put
                                                     Fifth Wheel          ❑ Debtor 1 only                                                        the amount of any secured claims on Schedule
                Model:
                                                       Hideout            ❑ Debtor 2 only                                                        D: Creditors Who Have Claims Secured by
                                                                          ✔ Debtor 1 and Debtor 2 only
                                                                          ❑                                                                      Property.
                Year:                                   2018              ❑ At least one of the debtors and another                             Current value of the      Current value of the
                Other information:                                                                                                              entire property?          portion you own?
                                                                          ✔ Check if this is community property
                                                                          ❑                                                                                $20,000.00               $20,000.00
                                                                              (see instructions)




      5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
         you have attached for Part 2. Write that number here.........................................................................................................   ➜        $39,225.00




     Official Form 106A/B                                                                         Schedule A/B: Property                                                            page 3




https://app.jubileepro.com                                                                                                                                                                         3/12
4/18/2019
       Case                                                  Form17:21:01 Main Document Page 4 of 12
                 19-11043 Doc 4 Filed 04/18/19 Entered 04/18/19

      Debtor 1           Gabriel                                      Ruiz
      Debtor 2           Erika               Y                        Ruiz                                        Case number (if known)
                         First Name           Middle Name             Last Name




      Part 3: Describe Your Personal and Household Items

       Do you own or have any legal or equitable interest in any of the following items?                                                   Current value of the
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

      6. Household goods and furnishings
          Examples: Major appliances, furniture, linens, china, kitchenware
          ❑ No
          ✔ Yes. Describe........
          ❑                           Furniture, linens, appliances
                                                                                                                                                      $2,500.00


      7. Electronics
          Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                    collections; electronic devices including cell phones, cameras, media players, games
          ❑ No
          ✔ Yes. Describe........
          ❑                           2 TVs, 1 Mac computer, Nintendo Switch, Apple TV, DVD player                                                     $450.00



      8. Collectibles of value
          Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                    stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
          ✔ No
          ❑
          ❑ Yes. Describe........

      9. Equipment for sports and hobbies
          Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                    and kayaks; carpentry tools; musical instruments
          ❑ No
          ✔ Yes. Describe........
          ❑                           See Attached.                                                                                                     $110.00



      10. Firearms
           Examples: Pistols, rifles, shotguns, ammunition, and related equipment
           ❑ No
           ✔ Yes. Describe........
           ❑                          1 Taurus handgun, .357 revolver, ammunition                                                                      $200.00



      11. Clothes
           Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
           ❑ No
           ✔ Yes. Describe........
           ❑                          Basic clothing                                                                                                   $400.00



      12. Jewelry
           Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                     gold, silver
           ❑ No
           ✔ Yes. Describe........
           ❑                          See Attached.                                                                                                   $3,650.00




     Official Form 106A/B                                                     Schedule A/B: Property                                                  page 4




https://app.jubileepro.com                                                                                                                                         4/12
4/18/2019
       Case                                                    Form17:21:01 Main Document Page 5 of 12
                   19-11043 Doc 4 Filed 04/18/19 Entered 04/18/19

      Debtor 1                 Gabriel                                                          Ruiz
      Debtor 2                 Erika                          Y                                 Ruiz                                                               Case number (if known)
                               First Name                     Middle Name                        Last Name



      13. Non-farm animals
           Examples: Dogs, cats, birds, horses
           ❑ No
           ✔ Yes. Describe........
           ❑                                       1 dog                                                                                                                                                       $0.00



      14. Any other personal and household items you did not already list, including any health aids you did not list

           ✔ No
           ❑
           ❑ Yes. Describe........

      15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
           for Part 3. Write that number here........................................................................................................................................➜                    $7,310.00



      Part 4: Describe Your Financial Assets

       Do you own or have any legal or equitable interest in any of the following?                                                                                                              Current value of the
                                                                                                                                                                                                portion you own?
                                                                                                                                                                                                Do not deduct secured
                                                                                                                                                                                                claims or exemptions.


      16. Cash
           Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
                     petition
           ✔ No
           ❑
           ❑ Yes........................................................................................................................................................   Cash..............


      17. Deposits of money
           Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
                     and other similar institutions. If you have multiple accounts with the same institution, list each.
           ❑ No
           ✔ Yes..................
           ❑
                                                     Institution name:


      17.1. Checking account:                         Bank of America (wife only)                                                                                               $530.00


      17.2. Checking account:                         USAA xxxx4429                                                                                                             $163.52


      17.3. Savings account:                          USAA xxxx4410                                                                                                              $502.11


      17.4. Savings account:


      17.5. Certificates of deposit:


      17.6. Other financial account:                  Robinhood investment account                                                                                                $98.00


      17.7. Other financial account:


      17.8. Other financial account:


     Official Form 106A/B                                                                                    Schedule A/B: Property                                                                        page 5




https://app.jubileepro.com                                                                                                                                                                                              5/12
4/18/2019
       Case                                                    Form17:21:01 Main Document Page 6 of 12
                   19-11043 Doc 4 Filed 04/18/19 Entered 04/18/19

      Debtor 1                Gabriel                                 Ruiz
      Debtor 2                Erika                   Y               Ruiz                                        Case number (if known)
                              First Name              Middle Name     Last Name



      17.9. Other financial account:

      18. Bonds, mutual funds, or publicly traded stocks
             Examples: Bond funds, investment accounts with brokerage firms, money market accounts
             ✔ No
             ❑
             ❑ Yes..................
      19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
          an LLC, partnership, and joint venture

             ❑ No
             ✔ Yes. Give specific
             ❑
                 information about
                 them...................
      Name of entity:                                                                 % of ownership:


      Red Con One--t-shirt company, sole proprietorship, inactive and                100             %                    $1,000.00
      no income; ASSETS: bank account (Whitney, balance of $188.00);
      approximately 50 t-shirts; manual shirt press purchased for
      $1,000.00 used

      20. Government and corporate bonds and other negotiable and non-negotiable instruments
             Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
             Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
             ✔ No
             ❑
             ❑ Yes. Give specific
                 information about
                 them...................

      21. Retirement or pension accounts
             Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
             ❑ No
             ✔ Yes. List each
             ❑
                 account separately.
      Type of account:                 Institution name:

      401(k) or similar plan:          Wife through former employer                                                      $28,629.06


      Pension plan:                    Military Thrift Savings Plan                                                      $25,935.35


      IRA:                             Military IRA                                                                      $13,530.87

      22. Security deposits and prepayments
             Your share of all unused deposits you have made so that you may continue service or use from a company
             Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
             companies, or others
             ✔ No
             ❑
             ❑ Yes.....................
      23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

             ✔ No
             ❑
             ❑ Yes.....................
      24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
             26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
             ✔ No
             ❑
             ❑ Yes.....................

     Official Form 106A/B                                                     Schedule A/B: Property                                       page 6




https://app.jubileepro.com                                                                                                                          6/12
4/18/2019
       Case                                                    Form17:21:01 Main Document Page 7 of 12
                   19-11043 Doc 4 Filed 04/18/19 Entered 04/18/19

      Debtor 1             Gabriel                                        Ruiz
      Debtor 2             Erika                Y                         Ruiz                                  Case number (if known)
                           First Name            Middle Name              Last Name


      Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):

      25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable
          for your benefit

           ✔ No
           ❑
           ❑ Yes. Give specific
                 information about them....


      26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
           Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           ✔ No
           ❑
           ❑ Yes. Give specific
                 information about them....


      27. Licenses, franchises, and other general intangibles
           Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                     professional licenses
           ❑ No
           ✔ Yes. Give specific
           ❑                                  Pilot's license (husband)                                                                                 $0.00
                 information about them....


     Money or property owed to you?                                                                                                       Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

      28. Tax refunds owed to you

           ✔ No
           ❑
           ❑ Yes. Give specific information                                                                        Federal:
                      about them, including whether
                      you already filed the returns                                                                State:
                      and the tax
                      years.......................                                                                 Local:



      29. Family support
           Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

           ✔ No
           ❑
           ❑ Yes. Give specific                                                                                    Alimony:
                      information..........
                                                                                                                   Maintenance:

                                                                                                                   Support:

                                                                                                                   Divorce settlement:

                                                                                                                   Property settlement:


      30. Other amounts someone owes you
           Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’
                     compensation, Social Security benefits; unpaid loans you made to someone else
           ✔ No
           ❑
           ❑ Yes. Give specific
                      information..........




     Official Form 106A/B                                                        Schedule A/B: Property                                             page 7




https://app.jubileepro.com                                                                                                                                        7/12
4/18/2019
       Case                                                     Form17:21:01 Main Document Page 8 of 12
                    19-11043 Doc 4 Filed 04/18/19 Entered 04/18/19

      Debtor 1                 Gabriel                                                  Ruiz
      Debtor 2                 Erika                      Y                             Ruiz                                                        Case number (if known)
                               First Name                  Middle Name                   Last Name



      31. Interests in insurance policies
            Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
            ❑ No
            ✔ Yes. Name the insurance company
            ❑
                        of each policy and list its value....            Company name:                                                    Beneficiary:                            Surrender or refund value:
                                                                         AFMA term policy (husband)                                       Spouse                                                       $0.00
                                                                         Military term life policy                                        Spouse                                                       $0.00


      32. Any interest in property that is due you from someone who has died
            If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
            property because someone has died.
            ✔ No
            ❑
            ❑ Yes. Give specific
                        information..........



      33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
            Examples: Accidents, employment disputes, insurance claims, or rights to sue
            ❑ No
            ✔ Yes. Describe each claim................
            ❑                                                        Claim against former tenant J. Balesh, owes about $4,000.00, debtors are
                                                                     unable to locate or collect                                                                                                     $0.00



      34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
          to set off claims

            ✔ No
            ❑
            ❑ Yes. Describe each claim................


      35. Any financial assets you did not already list

            ✔ No
            ❑
            ❑ Yes. Give specific
                        information..........


      36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
          for Part 4. Write that number here..................................................................................................................................➜               $70,406.25



      Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

      37. Do you own or have any legal or equitable interest in any business-related property?
            ✔ No. Go to Part 6.
            ❑
            ❑Yes. Go to line 38.
                                                                                                                                                                                    Current value of the
                                                                                                                                                                                    portion you own?
                                                                                                                                                                                    Do not deduct secured
                                                                                                                                                                                    claims or exemptions.

      38. Accounts receivable or commissions you already earned

            ✔ No
            ❑
            ❑ Yes. Describe........



     Official Form 106A/B                                                                           Schedule A/B: Property                                                                      page 8




https://app.jubileepro.com                                                                                                                                                                                     8/12
4/18/2019
       Case                                                     Form17:21:01 Main Document Page 9 of 12
                    19-11043 Doc 4 Filed 04/18/19 Entered 04/18/19

      Debtor 1                 Gabriel                                                  Ruiz
      Debtor 2                 Erika                      Y                             Ruiz                                                        Case number (if known)
                               First Name                  Middle Name                   Last Name


      39. Office equipment, furnishings, and supplies
            Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

            ✔ No
            ❑
            ❑ Yes. Describe........

      40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            ✔ No
            ❑
            ❑ Yes. Describe........

      41. Inventory

            ✔ No
            ❑
            ❑ Yes. Describe........

      42. Interests in partnerships or joint ventures

            ✔ No
            ❑
            ❑ Yes. Describe........
      43. Customer lists, mailing lists, or other compilations
            ✔ No
            ❑
            ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    ✔ No
                    ❑
                    ❑ Yes. Describe........

      44. Any business-related property you did not already list

            ✔ No
            ❑
            ❑ Yes. Give specific
                 information.........

      45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
          for Part 5. Write that number here.................................................................................................................................➜                  $0.00



      Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
              If you own or have an interest in farmland, list it in Part 1.
      46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
            ✔ No. Go to Part 7.
            ❑
            ❑Yes. Go to line 47.
                                                                                                                                                                                 Current value of the
                                                                                                                                                                                 portion you own?
                                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                                 claims or exemptions.

      47. Farm animals
            Examples: Livestock, poultry, farm-raised fish
            ✔ No
            ❑
            ❑ Yes.........................




     Official Form 106A/B                                                                           Schedule A/B: Property                                                                  page 9




https://app.jubileepro.com                                                                                                                                                                               9/12
4/18/2019
      Case                                                     Form
                   19-11043 Doc 4 Filed 04/18/19 Entered 04/18/19 17:21:01 Main Document Page 10 of 12

      Debtor 1                 Gabriel                                                     Ruiz
      Debtor 2                 Erika                        Y                              Ruiz                                                          Case number (if known)
                               First Name                   Middle Name                     Last Name


      48. Crops—either growing or harvested

             ✔ No
             ❑
             ❑ Yes. Give specific
                  information.............


      49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

             ✔ No
             ❑
             ❑ Yes..........................

      50. Farm and fishing supplies, chemicals, and feed

             ✔ No
             ❑
             ❑ Yes..........................

      51. Any farm- and commercial fishing-related property you did not already list

             ✔ No
             ❑
             ❑ Yes. Give specific
                  information.............


      52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
          for Part 6. Write that number here...................................................................................................................................➜               $0.00



      Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


      53. Do you have other property of any kind you did not already list?
             Examples: Season tickets, country club membership
             ✔ No
             ❑
             ❑ Yes. Give specific
                  information.............




      54. Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                $0.00



      Part 8: List the Totals of Each Part of this Form

      55. Part 1: Total real estate, line 2..........................................................................................................................................➜   $604,000.00


      56. Part 2: Total vehicles, line 5                                                                          $39,225.00


      57. Part 3: Total personal and household items, line 15                                                       $7,310.00


      58. Part 4: Total financial assets, line 36                                                                 $70,406.25


      59. Part 5: Total business-related property, line 45                                                                $0.00


      60. Part 6: Total farm- and fishing-related property, line 52                                                       $0.00


     Official Form 106A/B                                                                              Schedule A/B: Property                                                             page 10




https://app.jubileepro.com                                                                                                                                                                             10/12
4/18/2019
      Case                                                    Form
                  19-11043 Doc 4 Filed 04/18/19 Entered 04/18/19 17:21:01 Main Document Page 11 of 12

      Debtor 1               Gabriel                                               Ruiz
      Debtor 2               Erika                     Y                           Ruiz                                                     Case number (if known)
                             First Name                Middle Name                  Last Name



      61. Part 7: Total other property not listed, line 54                               +                      $0.00


      62. Total personal property. Add lines 56 through 61..............                               $116,941.25          Copy personal property total➜                 +   $116,941.25




      63. Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................       $720,941.25




     Official Form 106A/B                                                                      Schedule A/B: Property                                                           page 11




https://app.jubileepro.com                                                                                                                                                                  11/12
4/18/2019
      Case                                                   Form
                 19-11043 Doc 4 Filed 04/18/19 Entered 04/18/19 17:21:01 Main Document Page 12 of 12
      Debtor 1          Gabriel                                Ruiz
      Debtor 2          Erika              Y                   Ruiz                                    Case number (if known)
                        First Name          Middle Name         Last Name



                                                          SCHEDULE A/B: PROPERTY
                                                                  Continuation Page

      9.   Equipment for sports and hobbies
            2 basic adult bicycles, 2 kids' bicycles                                                                             $100.00
            1 camera, 10 years old                                                                                                $10.00

      12. Jewelry
            Wedding/engagement                                                                                                  $3,600.00
            Miscellaneous costume jewelry                                                                                         $50.00

      17. Deposits of money
                                          Bank of America--Rental Property account for tenant deposits and rental                 $17.34
           Checking account:              expenses




     Official Form 106A/B                                              Schedule A/B: Property




https://app.jubileepro.com                                                                                                                  12/12
